In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3525

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


CURTIS JOHNS,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 1:11‐cr‐00468‐1 — Ronald A. Guzmán, Judge. 


  ARGUED SEPTEMBER 18, 2013 — DECIDED OCTOBER 9, 2013


   Before BAUER, POSNER, and TINDER, Circuit Judges.

    TINDER, Circuit Judge. Curtis Johns pleaded guilty to three
counts of possessing a firearm as a convicted felon in violation
of 18 U.S.C. § 922(g)(1). The district court imposed a 120‐month
concurrent  sentence  on  each  of  two  counts  and  a  40‐month
consecutive  sentence  on  the  third  count  for  a  total,  above‐
guideline  sentence  of  160  months’  imprisonment.  Johns
appeals  his  sentence,  raising  several  issues.  Because  we
2                                                            No. 12‐3525

conclude that the district court erred by imposing a four‐level
“other  felony  offense”  enhancement  under  U.S.S.G.
§  2K2.1(b)(6)(B),  we  vacate  the  sentence  and  remand  for
resentencing.    
I. BACKGROUND
     Johns  was  indicted  with  three  counts  of  possession  of  a
firearm  as  a  convicted  felon.  Count  One  alleged  that  he
possessed  a  .20  caliber  shotgun  in  July  2010,  Count  Two
alleged that he possessed a .45 caliber rifle in September 2010,
and Count Three alleged that he possessed a loaded .38 caliber
revolver in November 2010. Johns  pleaded  guilty  without a
plea  agreement  to  all  counts.  He  admitted  that  he  sold  a
shotgun, rifle, and revolver to a confidential informant (CI) and
admitted  a  factual  basis  for  each  count.  In  addition,  Johns
admitted that he knew the revolver was loaded. At his plea
hearing, the parties agreed that the firearm in Count Two was
a  .9  millimeter  rifle,  not  a  .45  caliber  rifle  as  alleged  in  the
indictment.  The  district  court  accepted  the  guilty  pleas  and
adjudged Johns guilty of the offenses.  
    A presentence investigation report (PSR) was prepared in
advance of sentencing. The PSR stated that Johns and the CI
were members of the Wheels of Soul Motorcycle Club (WOS);
that Johns knew the CI was a convicted felon and that the CI
knew  Johns  was  on  probation;  and  that  Johns  knew  the  CI
intended to resell the guns for profit. The PSR also alleged that
during the first controlled buy, Johns told the CI that he had a
second  gun  that  he  intended  to  use  in  retaliation  for  the
murder of another WOS member and that Johns could get two
ounces of crack to sell to the CI in the future. According to the
No. 12‐3525                                                       3

PSR, the .9 millimeter rifle that Johns sold the CI had “dual
capacity  for  fully  automatic  and  semi‐automatic”  operation
and had been stolen. The PSR stated that during an October
2010 recorded conversation, the CI told Johns that he was re‐
selling the guns he had purchased from Johns.   
     The PSR recommended a base offense level of twenty, see
U.S.S.G.  §  2K2.1(a)(4)(B),  and  four  enhancements:  (1)  two 
levels  because  the  offense  involved  three  firearms,  see  §
2K2.1(b)(1)(A); (2) two levels because the rifle was stolen, see §
2K2.1(b)(4);  (3)  four  levels  because  Johns  engaged  in  the
trafficking  of  firearms,  see  §  2K2.1(b)(5)  (the  “trafficking
enhancement”); and (4) four levels because he transferred a
firearm with knowledge that it would be used or possessed in
connection with another felony offense, see § 2K2.1(b)(6)(B) (the
“other felony offense” enhancement). The PSR did not identify
the “other felony offense,” but relied on the fact that “[t]he CI
informed the defendant he was a convicted felon and he was
going to re‐sell the firearms for profit.” The PSR also recom‐
mended a three‐level reduction for acceptance of responsibil‐
ity, see § 3E1.1, which resulted in a total offense level of 29. The
total offense level, combined with a criminal history category
of II, yielded a guidelines range of 97 to 121 months’ imprison‐
ment. The PSR indicated that “[t]he probation officer ha[d] no
information  …  which  would  warrant  a  departure  from  the
advisory sentencing guideline range.” Among other things, the
PSR also noted that Johns had “eight biological children from
six relationships” and that he owed $46,189 in child support. 
    In  his  sentencing  memorandum,  Johns  objected  to  the
trafficking enhancement and the other felony offense enhance‐
4                                                       No. 12‐3525

ment. He also stated that his youngest daughter was not his
biological child, but his fiancée’s child. 
    The government’s sentencing memorandum first provided
additional factual background for the offense conduct. It stated
that  in  2011,  Johns  discussed  “the  sale  of  crack  cocaine  and
guns and ammunition” with Allan Hunter, “the WOS leader”
who pleaded guilty to RICO conspiracy charges, and they also
discussed  “gang violence and seeking  retaliation  within the
gang for violence.” (Hunter was the president of the Midwest
Region of WOS.) As support, the memorandum cited Exhibit
A  to  the  Government’s  Version  of  the  Offense,  which  was
attached to the PSR. Exhibit A appears to be transcripts of three
recorded  conversations  between  Johns  and  Hunter  that
occurred  in  January  and  February  2011.  The  memorandum
then addressed the three controlled buys and with regard to
the third, stated that Johns told the CI that Hunter had asked
Johns  for  a  gun  and  that  Johns  sold  guns  to  Hunter  and
Hunter’s brother. (Johns seems to suggest that he could not
have told the CI in November 2010 that he had sold guns to
Hunter because the recorded conversations did not take place
until  2011.  But  the  record  does  not  imply  that  the  three
recorded conversations represent all of the conversations that
ever occurred between Johns and Hunter.) 
    The government agreed with the PSR that Johns engaged
in the trafficking of firearms when he sold three firearms to the
CI. While Johns objected that he knew the CI was a convicted
felon or intended to use or dispose of the guns in an unlawful
fashion,  the  government  responded  by  arguing  that  in  a
recorded conversation, Johns and the CI discussed that the CI
was going to sell the firearms Johns supplied him to others for
No. 12‐3525                                                        5

profit, which provided evidence that Johns knew that the CI
was going to illegally sell the firearms. The government also
argued that the CI advised law enforcement that he had told
Johns  that  he  was  a  convicted  felon  and  on  probation  and,
therefore, Johns knew that the CI could not lawfully possess
the firearm. In asserting that the other felony offense enhance‐
ment  was  proper,  the  government  relied  on  the  recorded
conversation  between  Johns  and  the  CI  regarding  the  CI’s
intention  to  sell  the  firearms  to  others,  including  Johns’s
statement that he wanted a cut of the CI’s profits. The govern‐
ment requested a within‐guidelines range sentence.        
    At  the  sentencing  hearing,  the  district  court  generally
followed  appropriate  sentencing  procedures  except  that  it
failed  to  verify  that  Johns  and  his  counsel  had  read  and
discussed the PSR. The court overruled Johns’s objection to the
trafficking  enhancement,  finding  that  Johns  “clearly  knew
what  the  informant  was  referring  to  because  he  said,  oh,  if
you’re going to make money off of reselling these guns, I want
a piece of the action” and “knew what was happening to these
weapons  after  he  sold  them.”  The  judge  also  overruled  the
objection to the other felony offense enhancement, stating that
“[i]t was the same issue, which I already ruled on.” The court
then adopted the PSR, specifically the total offense level of 29,
the criminal history category of II, and the guideline range of
97 to 121 months. 
   In explaining its sentencing determination, the court found
“the record  establishes a  very strong need in this particular
case for deterrence, both in the general sense and in the specific
sense.”  The  court  explained  that  “fully‐automatic  weapons,
shotguns and semiautomatic handguns being sold for profit to
6                                                        No. 12‐3525

members of an active gang involved in violent behavior is a
grave, extreme and present active danger to communities.” It
noted that Johns was  on probation when  he engaged  in  the
offense conduct. Then the court considered the § 3553 factors,
including Johns’s history and characteristics, and took account
of “the fact that the defendant has, if I understand it correctly,
some eight children from six different relationships,” remark‐
ing that “[t]his is not a picture of responsible conduct. It is a
rather dark picture, frankly.” The court considered Johns’s age,
finding it an aggravating circumstance:
       He has engaged in this conduct at an age where
       statistically one might expect for a person who
       has had a checkered background with the law to
       be maturing into a less active phase of criminal
       conduct and to be less likely to be a danger of
       recidivism. Unfortunately, I don’t see that here.
       It appears the defendant has increased his con‐
       duct,  the  nature  and  the  frequency  of  it.  And,
       therefore,  the  Court  feels  there  is  a  significant
       danger of recidivism in this particular case.
     The court imposed an above‐guidelines range sentence: 120
months concurrent on Counts One and Two, and 40 months
consecutive on Count Three, for a total of 160 months. This is
a thirty‐three percent upward departure. The court explained
its reasons for imposing an above‐range sentence:
       It’s above the range for many of the reasons I’ve
       just indicated, including the extreme danger to
       the  community  posed  by  the  defendant’s  con‐
       duct; the defendant’s statement that he himself
No. 12‐3525                                                       7

       was retaining a weapon for use in the commis‐
       sion of revenge for a murder of a gang member;
       the fact that the defendant knew that the guns
       were being given to people who were not enti‐
       tled to them and were being resold at a profit;
       the violent nature of the people to whom he sold
       these  guns  and  the  activities  that  they  were
       involved in, which posed extreme dangers to the
       communities; and the need to protect the public
       from all of these factors, including the likelihood
       that the defendant will repeat this type of con‐
       duct when given the opportunity. 
The prosecutor asked the court whether it would impose the
same  sentence  assuming  that  the  enhancements  that  were
discussed  had  not  applied,  and  the  court  responded  that  it
“would  impose  the  same  sentence  for  the  reasons  stated,
specifically,  deterrence,  danger  to  the  public,  likelihood  of
recidivism, which factors I think the guidelines insufficiently
accounted for.” The court’s written statement of reasons for the
sentence reaffirmed the stated reasons for the upward variance
and also noted that Johns committed the offense after his son
was shot and killed, that “[i]n his personal life, he has been
irresponsible  to  a  high  degree,  having  fathered  some  eight
children  through  six  separate  relationships”  and  that  Johns
owed thousands of dollars in child support.
II. DISCUSSION
    Johns  challenges  the  application  of  the  four‐level  “other
felony offense” enhancement under U.S.S.G. § 2K2.1(b)(6)(B).
Alternatively, he maintains that the district court’s findings in
8                                                        No. 12‐3525

support of the other felony offense enhancement were insuffi‐
cient. U.S.S.G. § 2K2.1(b)(6)(B) provides: “If the defendant used
or possessed any firearm or ammunition in connection with
another felony offense; or possessed or transferred any firearm
or ammunition with knowledge, intent, or reason to believe
that it would be used or possessed in connection with another
felony  offense,  increase  by  4  levels.”  However,  Application
Note 13(D) to § 2K2.1 provides: 
       In a case in which three or more firearms were
       both possessed and trafficked, apply both sub‐
       sections (b)(1) and (b)(5). If the defendant used
       or transferred one of such firearms in connection
       with another felony offense (i.e., an offense other
       than a firearms possession or trafficking offense) an
       enhancement  under  subsection  (b)(6)(B)  also
       would apply.
(emphasis added).
    We have held in that “double counting is generally permis‐
sible unless the text of the guidelines expressly prohibits it.”
United  States  v.  Vizcarra,  668  F.3d  516,  519  (7th  Cir.  2012).
(“‘[D]ouble counting’ refers to using the same conduct more
than  once  to  increase  a  defendant’s  guidelines  sentencing
range.”) The district court applied both the trafficking enhance‐
ment and the other felony offense enhancement based on the
same conduct—Johns’s transfer of the firearms to the CI with
knowledge that the CI was going to resell the firearms. This
was revealed at sentencing, when the government reminded
the  court  of  Johns’s  objection  to  the  other  felony  offense
enhancement, and the court responded: “It was the same issue,
No. 12‐3525                                                         9

which I already ruled on,” referring back to the objection to the
trafficking enhancement. Id.
    Yet  the  government  argues  that  application  of  the  other
felony offense enhancement was nonetheless proper because
Johns  transferred  the  firearms  to  the  CI  in  connection  with
felonies other than the trafficking offense, including the sale of
crack  cocaine  and  illegal  gang  activity.  Johns  may  have
discussed  such  things  with  the  CI  when  he  transferred  the
firearms, but the district court did not find that Johns trans‐
ferred a firearm in connection with any such felonies and that
is a factual determination “for the district court to make in the
first instance.” United States v. Kimoto, 588 F.3d 464, 496 (7th
Cir. 2009). 
   The district court applied both the trafficking enhancement
and the other felony offense enhancement based on the same
conduct—Johns’s  transfer  of  the  firearms  to  the  CI  with
knowledge that the CI was going to resell the firearms. This
double counting was impermissible because Application Note
13(D)  to  §  2K2.1  expressly  prohibits  it.  Therefore,  the  court
erred in applying the other felony offense enhancement.
    The government argues that Johns forfeited this issue for
appeal. In the context of sentencing objections in the district
court, a defendant need not present a “fully developed or even
well‐articulated”  objection  to  preserve  it  for  appeal.  United
States  v.  Swanson,  692  F.3d  708,  715  (7th  Cir.  2012).  Johns
objected  to  application  of  the  other  felony  offense  enhance‐
ment, which preserves the issue. But even if he forfeited the
issue, the error is plain. The misapplication of the enhancement
increased  the  offense  level  and  resulted  in  an  improper
10                                                    No. 12‐3525

guidelines range, which affected Johns’s substantial rights. Cf.
United States v. Tovar‐Pina, 713 F.3d 1143, 1148 (7th Cir. 2013)
(concluding that a sentence imposed based on an erroneously
calculated guidelines range is not harmless and remanding for
resentencing under the correct range).
    The government argues that the district court has assured
us that it would impose the same sentence regardless of the
application  of  the  enhancement,  so  the  guidelines  error  is
harmless. See, e.g., United States v. Abbas, 560 F.3d 660, 667 (7th
Cir.  2009).  However,  the  court’s  statement  that  it  “would
impose the same sentence for the reasons stated … ” came only
on  prompting  by  the  Assistant  U.S.  Attorney  and,  more
importantly, falls short of the “detailed explanation” we have
found sufficient to show harmless error. Id. Instead, the court’s
comment appears to have been “just a conclusory comment
tossed in for good measure.” Id.
    The  district  court’s  erroneous  application  of  the  other
felony  offense  enhancement  requires  that  we  vacate  Johns’s
sentence and remand for resentencing. We will address Johns’s
other arguments as well to provide guidance to the court and
parties on remand. He argues that the district court erred in
failing to ask him whether he read and discussed the PSR with
his counsel, which  violated Fed. R. Crim. P. 32(i)(1)(A). The
government  concedes  that  the  court  erred,  but  argues  that
Johns cannot show either prejudice or that this error affected
his substantial rights. We have said:
       Fed. R. Crim. P. 32 [requires] that a sentencing
       judge ask … whether the defendant had a chance
       to read the PSR [and] whether the defendant had
No. 12‐3525                                                     11

       a chance to discuss it with counsel … . Once the
       defendant does challenge any portion of the PSR,
       the  court  is  bound  under  Fed.  R.  Crim.  P.
       32(c)(3)(D) either to make a finding or to assert
       that  the  sentence  imposed  did  not  rely  on  the
       controverted fact. Resentencing is proper when
       the judge failed to ask any of the questions and
       when the defendant identifies facts that would
       be  disputed  if  defendant  had  been  given  the
       opportunity.
United States v.  Atkinson, 979  F.2d 1219, 1224  (7th Cir. 1992).
(The  subsections  have  been  renumbered;  the  reference  to
32(c)(3)(D)  is  to  what  is  now  32(i)(3)(B).)  On  remand,  the
district court can verify whether Johns has read the PSR and
discussed it with counsel.
    Johns also argues that in imposing the sentence, the district
court relied on inaccurate facts about the .38 caliber revolver
and  the  number  of  his  biological  children.  “[D]ue  process
requires that a defendant be sentenced on accurate informa‐
tion.”  Atkinson,  979  F.2d  at  1224.  To  show  error  requiring
remand, “the defendant must show that false information was
before the court and that the court relied on it in arriving at the
sentence.” Id. At sentencing, the district court referred to the
.38  caliber  revolver  as  a  “semiautomatic  handgun”  and
mentioned  that  Johns  had  eight  children  from  six  different
relationships. Johns did not object to the court’s characteriza‐
tion of the revolver, but the judge was mistaken. Johns did not
correct  the  court’s  statement  about  the  number  of  children.
However,  whether  he  fathered  eight  or  seven  children  is
disputed;  the  court  should  have  resolved  this  dispute  or
12                                                     No. 12‐3525

asserted that the sentence imposed  did not rely on  this  dis‐
puted fact. 
    The government argues the district court did not base its
sentence  “in  any  material  way”  on  these  erroneous  facts.
However, at resentencing, the parties can alert the district court
to its misunderstanding about the revolver and the court can
resolve  the  dispute  over  the  number  of  Johns’s  biological
children,  if  necessary.  Besides,  the  record  suggests  that  the
district court’s erroneous view of these facts did not affect the
sentence imposed. The court focused on the dangerousness of
Johns’s conduct and the need for deterrence. The judge seemed
concerned with the seriousness of offenses—the repeated sale
of  firearms,  including  a  fully  automatic  rifle  with  a  large
capacity  magazine,  for  profit  to  members  of  a  violent
gang—and  the  need  for  specific  deterrence  given  Johns’s
personal  history  and  characteristics,  including  his  criminal
background  and  his  commission  of  these  offenses  while  on
probation. In addition, the judge took account of the fact that
Johns was revving up his criminal activity, both the nature and
frequency, at an age when other criminals begin to slow down,
which  suggested  “a  significant  danger  of  recidivism.”  See
United States v. Johnson, 685 F.3d 660, 662 (7th Cir. 2012) (“The
70‐year‐old criminal is a rara avis, and by engaging in criminal
activity at such an age provides evidence that he may be one of
the  few  oldsters  who  will  continue  to  engage  in  criminal
activity until they drop.”). It seems that the judge’s mistaken
reference to the revolver as a semiautomatic was inconsequen‐
tial,  and  whether  Johns  has  eight  or  only  seven  biological
children seems inconsequential as well. Whether he has seven
or eight biological children, he owes a large amount of unpaid
No. 12‐3525                                                      13

child support, which the district court expressly relied on as a
basis for the sentence imposed. The issue is not the right to
father  children,  but  whether  Johns’s  behavior  in  fathering
multiple children whom he can’t (or won’t) support justifies a
heavier sentence. 
    Finally, Johns contends that the district court’s explanation
for  the  160‐month  sentence  was  insufficient  to  support  its
significant upward departure from the guideline range. (He
has waived any argument about lack of notice of departure as
required under Fed. R. Crim. P. 32(h).) “[A] sentencing judge
should support an above‐guidelines sentence with compelling
justifications.” United States v. Miller, 601 F.3d 734, 740 (7th Cir.
2010) (quotation omitted). The judge “’must consider the extent
of the deviation and ensure that the justification is sufficiently
compelling to support the degree of variance … . [A] major
departure should be supported by a more significant justifica‐
tion than a minor one.’” Id. at 739 (quoting Gall v. United States,
552 U.S. 38, 50 (2007)). The judge explained that the sentence
imposed was above the guideline range “for many reasons” he
had  just  mentioned,  including  the  “extreme  danger  to  the
community posed by [Johns’s] conduct,” his statement that he
was  intended  to  seek  revenge  for  the  murder  of  a  gang
member,  and  the  need  to  protect  the  public.  The  judge  ex‐
plained that the guideline range did not sufficiently account for
the  need  for  deterrence,  the  danger  to  the  public,  and  the
likelihood of recidivism in the case. These could be permissible
reasons for an upward adjustment. See 18 U.S.C. § 3553(b)(1). 
    However, given our determination that the district court
erred in applying the other felony offense enhancement, the
total offense level was four levels too high and the guidelines
14                                                      No. 12‐3525

range should have been lower than the range recommended by
the PSR. (We do not foreclose the possibility that on remand
the  district  court  could  apply  the  enhancement  upon  an
appropriate  finding  that  Johns  possessed  or  transferred  the
firearms  in  connection  with  a  felony  other  than  firearms
trafficking.) Regardless of whether the judge gave a sufficient
explanation  for  a  thirty  percent  increase  above  the  top  of  a
recommended guidelines range of 97 to 121 months, a more
substantial  departure  from  a  lower  guidelines  range  on
resentencing  should  be  supported  by  a  more  significant
justification.  Without  the  four  level  other  felony  offense
enhancement,  Johns’s  total  offense  level  would  be  25,  and
when combined with his criminal history category of II, would
yield a guideline range of 63 to 78 months’ imprisonment. We
leave  the  determination  of  total  offense  level  and  guideline
range as well as the appropriate sentence relative to the correct
guideline range to the district court in the first instance.
III. CONCLUSION
  For the foregoing reasons, Johns’s sentence is VACATED and
REMANDED for resentencing consistent with this opinion.